





Exhibit 10.8


Fifth Amendment
Dated as of April 6, 2018
to
Receivables Sale Agreement
Dated as of May 31, 2012
This Fifth Amendment (the “Amendment”), dated as of April 6, 2018, is entered
into among GMO Receivables Company (the “Seller”), KCP&L Greater Missouri
Operations Company (the “Initial Collection Agent”), Victory Receivables
Corporation (the “Purchaser”), and MUFG Bank, Ltd. f/k/a The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as agent for the Purchaser (the
“Agent”).
Reference is hereby made to that certain Receivables Sale Agreement, dated as of
May 31, 2012, as previously amended (the “Sale Agreement”), among the Seller,
the Initial Collection Agent, the Purchaser and the Agent. Terms used herein and
not otherwise defined herein which are defined in the Sale Agreement or the
other Transaction Documents (as defined in the Sale Agreement) shall have the
same meaning herein as defined therein.
For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto hereby agree as follows:
Section 1.    Upon execution by the parties hereto in the space provided for
that purpose below, the Sale     Agreement shall be, and it hereby is, amended
as follows:
(a)    The defined term “Collection Account” appearing in Schedule I to the Sale
Agreement is hereby amended and restated in its entirety and as so amended and
restated shall read as follows:
“Collection Account” means account numbers __ and __, each maintained with UMB
Bank, N.A. (“UMB”) in the name of the Agent or any other account so designated
by the Seller to the Agent in writing.
(b)    Exhibit F to the Sale Agreement is hereby amended in its entirety and as
so amended shall read as set forth on Exhibit F attached hereto.
Section 2.    The Sale Agreement, as amended and supplemented hereby or as
contemplated herein, and all rights and powers created thereby and thereunder or
under the other Transaction Documents and all other documents executed in
connection therewith, are in all respects ratified and confirmed. From and after
the date hereof, the Sale Agreement shall be amended and supplemented as herein
provided, and, except as so amended and supplemented, the Sale Agreement, each
of the other Transaction Documents and all other documents executed in
connection therewith shall remain in full force and effect. The execution,
delivery and effectiveness of this Amendment shall not, except as expressly
provided herein, operate as a waiver of any right, power or remedy of the Agent
or the Purchaser under, nor constitute a waiver of any provision of, the Sale
Agreement.




--------------------------------------------------------------------------------




Section 3.    This Amendment shall be effective as of the date first above
written upon satisfaction of the following conditions precedent:
(a)    The Agent shall have received counterparts of this Amendment duly
executed by the parties hereto.
(b)    The Agent shall have received executed counterparts to the Amendment to
Exhibit A (Accounts of the Company) of Deposit Account Control Agreement
(Secured Party Notification).
(c)    No Events of Default shall have occurred and be continuing either before
or immediately after giving effect to this Amendment.
(d)    The representations and warranties contained in the Sale Agreement shall
be true and correct both as of the date hereof and immediately after giving
effect to this Amendment.
Section 4.    This Amendment may be executed in two or more counterparts, each
of which shall constitute an original but both or all of which, when taken
together, shall constitute but one instrument. Delivery of an executed
counterpart hereof by facsimile or other electronic means shall be deemed to be
an original.
Section 5. This Amendment shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.
Section 6.    This Amendment shall be governed by and construed in accordance
with the internal laws of the State of New York (including Section 5-1401-1 of
the General Obligations Law), but without regard to any other conflict of laws
provisions thereof.


[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------









In Witness Whereof, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.
MUFG Bank, Ltd. f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch,
as the Agent
By:
/s/ Nicolas Mounie

Title: Director
Victory Receivables Corporation
By:
/s/ Kevin Corrigan

Title: Vice President
GMO Receivables Company
By:
/s/ James P. Gilligan

Title: Director and President
KCP&L Greater Missouri Operations Company
By:
/s/ Kevin E. Bryant

Title:Senior Vice President - Finance & Strategy
and Chief Financial Officer




















Signature Page to Fifth Amendment to Receivables Sale Agreement


